EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Evans on 08/12/21.

The application has been amended as follows: 

Claim 1 line 6 “holes to prevent rotation of” has been changed to --holes to prevent forward or backward rotation of--
Claim 22 line 6 “holes to prevent rotation of” has been changed to --holes to prevent forward or backward rotation of--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claims 1 or 22.  
Specifically, US 3,791,229, which is considered the closest prior art, does not teach the locking member movable between a first position, in which the locking member is received in a first one of the plurality of holes to prevent forward or backward 
Likewise, US 3,021,924 (also similar to the instant invention) fails to teach an outwardly extending flange including a plurality of holes spaced along the flange in combination with a safety release mechanism that includes a release member selectively engageable with a second one of the plurality of holes (i.e. US 3,021,924 has socket wheel 138 and separately arrayed openings 124).  
The other prior art of record likewise fails to anticipate or make obvious the entire combination of claim recitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pages 5-6, filed 03/31/21, with respect to the Hoffman reference (US 3,868,091) have been fully considered and are persuasive.  The rejection of claim 1 in view of Hoffman has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                                        

/SANG K KIM/Primary Examiner, Art Unit 3654